Citation Nr: 1443589	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-05 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bipolar disorder with depression and panic disorder.  

2.  Entitlement to a rating in excess of 10 percent for eye damage with nystagmus.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

In the Veteran's November 25, 2013 VA Form 9, he appears to be raising the issues of service connection for migraine headaches and hypertensive vascular disease.  Although he requests that they be considered in his case, he does not explicitly describe how either disorder is related to service or a service-connected disability.  If he is, indeed, requesting service connection for one or both of these disorders, such matter or matters are inextricably intertwined with the TDIU issue on appeal and must be adjudicated before further appellate consideration of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined and must be adjudicated together).

In documentation received at the Board in September 2014, prior to the issuance of a decision as to the claims on appeal, the Veteran's attorney requested that the Veteran be scheduled for a videoconference hearing at the RO before a Member of the Board.  

In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 2013).  Therefore, a Board videoconference hearing must be scheduled.

Therefore, in order to ensure full compliance with due process rights, this case is REMANDED to the RO for the following:

1.  The AOJ should clarify with the Veteran and/or his attorney whether claims for service connection for migraine headaches and hypertensive vascular disease are being raised.  If so, the AOJ should appropriately develop the issue(s), including sending appropriate notice under the Veterans Claims Assistance Act of 2000.  Thereafter, the issue(s) should be adjudicated.  The Veteran and his attorney should be notified of the decision, including appellate rights.  A notice of disagreement must be timely filed to initiate an appeal as to a denial of service connection for either disorder.

2.  Following completion of the above, the Veteran should be scheduled for a Board videoconference hearing for all issues which are properly developed on appeal.  The Veteran and his attorney should be notified of the date, time and place of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  Attention is directed to the attorney's September 3, 2014, letter regarding the scheduling of a hearing.  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

